Moltrup v Reid (2021 NY Slip Op 00671)





Moltrup v Reid


2021 NY Slip Op 00671


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


66 CA 20-00799

[*1]DAVID MOLTRUP, PLAINTIFF-APPELLANT,
vLINDA JOYCE REID, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


AARON ZIMMERMAN, SYRACUSE, FOR PLAINTIFF-APPELLANT. 
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KRISTIN L. NORFLEET OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered December 24, 2019. The order, among other things, denied plaintiff's ex parte motion for default judgment and granted the cross motion of defendant to compel plaintiff to accept defendant's late answer. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court